UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6594


IVORY RONZELL WILLIAMS,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS, Warden - FCI Butner II,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-hc-02164-FL)


Submitted: August 8, 2017                                         Decided: August 29, 2017


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivory Ronzell Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ivory Ronzell Williams, a federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and

find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Williams v. Andrews, No.

5:15-hc-02164-FL (E.D.N.C. Apr. 11, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2